DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	             Continued Examination Under 37 CFR 1.114
2.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-4-21 has been entered.
 
			    Response to Arguments
3.      Applicant’s arguments filed 6-4-2021 have been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1, 3-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubovich et al., US 2014/0079314, in view of LaChapelle et al., US 2018/0299534, and in view of Metzler et al., US 2016/0146604.
       Regarding claim 1, Yakubovich teaches of a method for automatic surveying or measuring of a real world object by a surveying or metrology instrument (See Fig.1, 100 object processing device which encompasses the robot and camera/capture mechanism; [0012]-[0014], [0049]-[0050], [0058]-[0060], and [0077]-[0082] camera capturing objects in real world), the method comprising: 
       acquiring a picture by the surveying or metrology instrument, which picture comprises the real world object which is to be surveyed or measured (See [0012]-[0014], [0049]-[0050], [0058]-[0060], and [0077]-[0082] which discloses imaging of the real world objects to be scanned/surveyed to determine the object and its characteristics); 
       automatic detecting and classifying of the real world object within the picture (See [0003], [0013], [0080]-[0083], [0096], and [0143]-[0160] which discloses detecting and classifying the objects); and 
       automated measuring of the detected and classified real world object by the surveying or metrology instrument for determining a location or a geometrical property of the real world object (See [0003], [0013], [0074], [0080]-[0083], [0096], [0121], [0138], 
         the automatic detecting and classifying is done with a classifier based on a classification-model acquired by machine learning, the machine learning being based on machine learning training data comprising a virtual digital three-dimensional (3D) model, representing the real world object and comprising meta information of this 3D model (See [0003], [0013], [0074], [0080]-[0083], [0094]-[0096], [0121], [0124], [0138], [0142]-[0160], and [0175]-[0182] which discloses of a classifier based on a learning model that is trained based on 3D images where the image objects comprise of meta information of at least location, pose, orientation, shapes, etc.). 
       Yakubovich is silent with to automated start of a measuring procedure by the surveying or metrology instrument upon the detecting and classifying of the real world object.
      However, in the same field of endeavor, LaChapelle teaches the automated start of a measuring procedure by the surveying or metrology instrument upon the detecting and classifying of the real world object (See LaChapelle, [0097]-[0099] and [0133]-[0134] automated driving system which starts an automated measurement of at least distance and after classifying of the object).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yakubovich to have incorporated the teachings of LaChapelle for the mere benefit of extracting more 
      The combination of Yakubovich and LaChapelle is silent with respect to the metrology instrument embodied as a tachymeter, total station, geodetic laser scanner, 3D scanner, coordinate measurement machine, articulated arm, or laser tracker.
       However, in the same field of endeavor, Metzler teaches of the metrology instrument embodied as a tachymeter, total station, geodetic laser scanner, 3D scanner, coordinate measurement machine, articulated arm, or laser tracker (See [0002], [0026], [0045], [0049], and [0068]).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yakubovich and LaChapelle to have incorporated the teachings of Metzler for the mere benefit of compatibility and flexibility as to the type of instruments.
       Regarding claim 3, the combination teaches the method according to claim 1, wherein the machine learning training data is comprising a plurality of numerically rendered images derived from the 3D model (See Yakubovich, [0013]-[0014], [0121], and [0175]-[0182] which discloses a plurality of processed seed images for the training data from the 3D simulated model). 
       Regarding claim 4, the combination teaches the method according to claim 3, further comprising: rendering the numerically rendered images from the 3D model with a virtually simulating environmental conditions of the 3D model (See Yakubovich [0013]-
      Regarding claim 5, the combination teaches the method according to claim 4, wherein the environmental conditions comprise at least one of: a viewing angle, an illumination, a shading, a foreground, a background, a fog, or a scale (See Yakubovich, [0077] and [0142]-[0160] wherein the environmental conditions consist of at least the lighting and background). 
       Regarding claim 6, the combination teaches the method according to claim 1, wherein the metadata comprises an orientation information of the object in the virtual training data (See Yakubovich, [0058], [0064], [0077], [0094], [0112], [0138], and [0142] which discloses of the orientation of the object used for training). 
       Regarding claim 7, the combination teaches the method according to claim 1, wherein the real world picture comprises 3D information and the numerically rendered images comprise 3D information (See Yakubovich, [0013]-[0014], [0121], and [0175]-[0182] which discloses of the 3D imaging and a plurality of processed seed images for the training data from the 3D images).
      Regarding claim 8, the combination teaches the method according to claim 1, wherein the 3D model and the resulting learning data comprise the meta information with at least one surveying-feature, wherein the surveying or metrology instrument is automatically measuring at least one of the at least one surveying features (See 
        Regarding claim 9, the combination teaches the method according to claim 8, wherein the at least one surveying-feature comprises at least one of an axis, symmetry, dimension, distance, angle, diameter, depth, relative proportions, geometric dependency, scalability (See Yakubovich, [0142], [0157], [0179]-[0180], and [0264] which discloses of at least the depth and angles). 
       Regarding claim 10, the combination teaches the method according to claim 3, wherein the rendered images depict a generic geometrical feature from the 3D model, representing a generic geometrical feature of a plurality of real world objects and comprises meta information on surveying this generic geometrical feature, in particular wherein an untrained real world object is automatically measurable based on the automatic detecting and classifying of one or more of the generic geometrical features (See Yakubovich, [0003], [0013], [0074], [0080]-[0083], [0094]-[0096], [0121], [0124], [0138], [0142]-[0160], and [0175]-[0182] which discloses of rendering images having geometrical features from the 3D model such as the shape representative of the real world object such that of the exemplified Lego pieces of which comprises meta information of the shape, orientation, location etc. which is automatically measured/detected in order to identify and classify the object/Lego).      

        Regarding claim 12, the combination teaches of surveying or metrology instrument, embodied as a tachymeter, total station, laser scanner, 3d scanner, coordinate measurement machine, articulated arm, or laser tracker, built for carrying out the method according to claim 1, comprising a camera for taking real world pictures and comprising a classifier with a machine learned neural network being trained on numerically rendered images which are derived from a virtual 3D model (See analysis of claim1; Yakubovich, [0003], [0013], [0074], [0080]-[0083], [0094]-[0096], [0121], [0124], [0138], [0142]-[0160], and [0175]-[0182] which discloses of a classifier based on a learning model that is trained based on 3D images where the image objects comprise of meta information of at least location, pose, orientation, shapes, etc. and also discloses a plurality of processed seed images for the training data from the 3D simulated model and of the camera for taking the pictures; LaChapelle, [0097]-[0099] and [0133]-[0134]; See Metzler, [0002], [0026], [0045], [0049], and [0068]). 
         Regarding claim 14, the combination teaches the instrument according to claim 12, wherein the instrument is configured for providing an autonomous measurement mode, which automatically measures geometrical features of a real world object automatically identified by the classifier in the real world pictures, according to trained meta information from the virtual 3d-model (See Yakubovich , [0003], [0013], [0074], [0080]-[0083], [0094]-[0096], [0121], [0124], [0138], [0142]-[0160], and [0175]-[0182] which discloses of a classifier based on a learning model that is trained based on 3D 
         Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
         Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 14.

6.      Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yakubovich et al., US 2014/0079314 in view of LaChapelle et al., US 2018/0299534, in view of Metzler et al., US 2016/0146604, and in view of Fathi et al., US 2017/0220887.

         Regarding claim 2, the combination of Yakubovich, LaChapelle, and Metzler teaches the method according to claim 1, further wherein the meta information is comprising at least a class and type for the real world object (See Yakubovich, [0064]-[0074] which discloses the target object class having the type/category such as a box, ball, pencil, face etc. or that of on object detection in a robotic parts assembly line location and a parts category such as a print head, ink cartridge etc.). 
          The combination is silent with respect to the meta information also comprising of a name identifier. 

        It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Yakubovich, LaChapelle, and Metzler to have incorporated the teachings of Fathi for the mere benefit of being able to better classify objects by having different types and levels of metadata characterizing the object.

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov